I dissent. The case of Cox v. Dixie Power Company was pending in the Fifth judicial district in and for Iron county. That district is comprised of Iron, Washington, and three other counties presided over alone by Judge Burton. Terms of court are held by him at the county seat of each county. While the case was pending in Iron county, Cox, on November 11, 1924, filed an affidavit to the effect that he could not have a fair and impartial trial before Judge Burton because "of the bias and prejudice of said judge against" Cox, and his attorney in the cause, and on the next day served and filed a motion that another judge be called in to hear and try the case. No facts were stated in the affidavit to show prejudice or bias of the judge, other than the general averment that Cox could not have an impartial trial because "of the prejudice and bias" of the judge against Cox and his counsel. The record does not disclose any express ruling made on that motion. However, the record does disclose that, notwithstanding the motion and the filing of the affidavit, Judge Burton tried the case in Iron county with a jury, in the trial of which a verdict, in March, 1925, was rendered in favor of Cox in the sum of $1,550. A motion for a new trial having been filed on behalf of the company, Judge Burton, in December, 1925, granted a new trial. Thereafter, and on January 22, 1926, Cox served and filed another affidavit in the case, in which he averred that a trial of the cause had theretofore been had and a verdict rendered and a new trial granted; that Judge Burton, without notice to Cox or his attorney, and in violation of the rules of the court, had stayed execution of the judgment pending the motion for a new trial; that Judge Burton was prejudiced *Page 245 
and biased against Cox and his counsel, and that he, "in December, 1924, made an order attempting to disbar" counsel for Cox "from practicing in said court, and that said judge is still biased and prejudiced against said attorney and cannot give the plaintiff a fair and impartial trial in said action," and asked that another judge be called in to retry the case. Thereafter an order was made by Judge Burton, at Nephi, but within the district, on November 27, 1926, as follows:
"Whereas, it is deemed necessary, and for the best interest of all parties concerned, the above-named court, on its own motion, makes the following order:
"It is ordered that under the terms and provisions of section 1676 of the Compiled Laws of Utah 1917, the Honorable Nephi J. Bates, Judge of the Sixth District Court of Utah, be, and he is hereby, respectfully invited and requested to open and conduct court in Parowan, Iron county, Utah, Monday, November 29, 1926, at 10 o'clock a.m. of said day, and hear and determine any and all matters that may be ready for trial or hearing at said time."
The order was filed in Iron county. The clerk of Iron county and clerk of the district court in and for that county certified "that it was under the authority of this order that Judge Nephi J. Bates heard and determined the issues in civil action No. 275-653 entitled Caleb Haight and Amos Cox, Plaintiffs, v. Dixie Power Company, a Corporation, Defendant, during said term of court." In pursuance of the order Judge Bates heard and retried the case in Iron county before a jury, which resulted in a verdict rendered December 13, 1926, again in favor of Cox and against the company in the sum of $2,200. In due time a motion was again filed by the company for a new trial, on December 16, 1926, on the grounds that the verdict was excessive, insufficiency of the evidence to support it, and error of law occurring at the trial. That motion, after term time, was heard by Judge Bates, on August 27, 1927, who, on that day, ordered a new trial of the cause unless the plaintiff remitted $1,000 from the verdict and judgment. That the plaintiff declined to do and thus the granting of a new trial became absolute. *Page 246 
There the matter rested until November 8, 1927, when the power company served and filed a motion for a change of venue on the stated grounds that the action had been heard twice in Iron county, "so that the particulars of the case have been generally understood by the people in general, so that it would be hard to secure a jury that had not already made up their minds," and that defendant was a corporation "generating electricity for light and power purposes to the people of Iron and Washington counties and the court had ruled that no one using electricity from defendant could sit upon the jury in the case for the reason that they would stand as debtors or creditors of the defendant." The motion was signed by counsel for the company, but was not supported by any affidavit. Nor did it state upon what the company would move to support it, whether upon affidavits, oral testimony, or records and files in the cause, or minutes of the court, or otherwise.
An amended motion was thereafter filed by the company on November 16, 1927, wherein it was stated "that defendant [power company] has reason to believe that an impartial trial cannot be had in the county of Iron owing to the prejudice of the people"; that the case had been tried twice in Iron county, requiring nearly four days for each trial, and that it had been "extensively commented upon, so that it will be impossible to obtain a jury who have not expressed or formed an opinion on the merits of the case;" and again restated the matters stated in the former motion that the company was engaged in generating electrical energy and supplying the same to patrons and farmers in Iron county numbering approximately 875 families and business men in the county, and that on the former trials, on plaintiff's objections, no person using electricity from the defendant was permitted to sit on the jury, "for the reason that they stood in the relation of debtor or creditor of the defendant," which rulings "deprived the defendant from having a fair trial and if the case is tried again in Iron county the defendant would be deprived of the same class of persons sitting on the jury." *Page 247 
Again no affidavit was filed in support of the motion. Nor did that motion state upon what the defendant would move to support it, whether on affidavits, oral testimony, records and files of the case, or minutes of the court, or otherwise. Not anything was filed or presented by the company in support of the motion, except the motion itself. Cox and his counsel, however, served and filed affidavits controverting the grounds stated in the motion, except that the case was tried twice in Iron county, and deposed that on each trial the plaintiff was required to call nine or ten witnesses who resided and who still reside in Iron county, and that on a retrial it was necessary to again call such witnesses; that the company did not furnish electrical energy to the people residing in the north, south, or west side of the county and that there were not to exceed 25 families of the county who were patrons of the defendant; that the facts of the case had not been discussed by the people of the county and that there was no difficulty in obtaining a jury in that county; that the application made by the defendant for a change of venue was not made in good faith and was made to harass and annoy the plaintiff and cause him unnecessary expense on a retrial of the case. In such affidavits it was further deposed that, because of the prejudice and bias of Judge Burton against Cox and his counsel, for the reasons stated in the filed prior affidavits, Cox could not have a fair and impartial ruling on the motion for a change of venue before Judge Burton, and objected to him hearing and ruling on the motion. The motion came on for hearing before Judge Burton February 28, 1928. No showing whatever was made by the company, by affidavits, oral testimony, or upon any agreed statement of facts, or otherwise, to support any of the grounds stated in the motion for a change of venue. Without any showing of any kind made by the company, and disregarding the affidavits filed by Cox and his counsel in opposition to the motion, the court granted the motion and ordered the place of trial changed from Iron county to Washington county, both in the same district, and where causes *Page 248 
heard in both are presided over by Judge Burton, whereupon this proceeding on certiorari was instituted in this court to review and annul the order granting the change of venue.
On the record I think it clear that Judge Bates was called in to try the case of Cox v. Dixie Power Company because of the affidavits filed charging Judge Burton with prejudice and bias. That, it seems to me, is fairly apparent from the wording of the order that "it is deemed necessary for the best interest of all parties concerned" that the order calling in Judge Bates was made. True, the order also recites that it was made by the court "on its own motion" and in pursuance of section 1676, Comp. Laws Utah 1917. Still, I think it reasonably inferable that the order was induced because of the filing of the affidavits, and while the order was so worded as to avoid any claim of confession or admission as to the truth of the charge of prejudice and bias, yet to me it is clear that because of the filing of the affidavits Judge Burton felt not disposed to retry the case and chose to be relieved from doing so.
Whether the affidavits filed were sufficient to disqualify Judge Burton and to require another judge to be called in to retry the case may well be doubted, for the reason that sufficient facts, in my opinion, are not averred to show prejudice or bias of Judge Burton. To merely charge, as here was done in the affidavit, that a litigant or his counsel, or both, believed or had reason to believe that the judge is prejudiced or biased against the one or both, without setting forth facts or circumstances which justify such belief, does not, in my judgment, suffice. Here no facts are averred to justify such belief. About the only fact averred is that the judge attempted to disbar counsel of Cox. But not anything is averred that the judge had not cause for such action, or that he so acted because of ill will or prejudice or bias and not upon just or probable grounds. However, as I view the matter, we are not called upon in this proceeding to review that. To me it is apparent that Judge Burton, because of the charge, though made in general terms and regardless of *Page 249 
of whether the affidavits were or were not sufficient, called in Judge Bates to hear, try, and dispose of the cause on retrial as well as to hear other matters ready for trial at Parowan, Iron county, at that time. Certain it is that Judge Burton did not change the place of trial from Iron couny to Washington county, where he, without calling in another judge, would be required to sit and retry the case the same as if it was retried in Iron county. It ought to be presumed the court would and did not do such a futile thing, and one which in no sense obviated the claimed ground of prejudice and bias of the judge.
On the record I think the conclusion inevitable that the change of place of trial was granted solely on the motion of the company for a change of venue. Judge Bates when called in to hear and determine the cause of Cox v. Dixie Power Company (as well as other matters), was authorized and required to act until the whole case was disposed of. Until that order was in some particular modified or set aside, I see no more authority for Judge Burton to hear or determine the motion for a change of venue than to have heard and determined the motion for a new trial in the cause heard and tried before Judge Bates. The one as much as the other involved substantial rights of the parties. Neither was a mere formal order not involving substantial rights. Nor can it be argued that Judge Bates was called in to act only during the time of the particular term, and that his office and function in the cause ceased when the motion for a change of venue was made and heard. To argue that, it might as well be argued that Judge Bates had no authority to hear and determine the motion for a new trial, which was heard and disposed of by him six months after the particular term in which he heard and tried the cause had expired, and hence Judge Burton, instead of Judge Bates, ought to have heard and disposed of the motion for a new trial. Judge Bates was called in to "hear and determine" the cause of Cox v. Dixie Power Company, which I think required him to act until the whole case was disposed of. After that, I see no *Page 250 
authority for Judge Burton to step in and act in the cause, except to make mere formal orders or perform mere ministerial acts with respect thereto, something not involving or affecting substantial rights of the parties.
In the next place I think the court exceeded its jurisdiction and did not regularly pursue its authority in granting the change of place of trial, because no showing whatever was made nor even any attempt made to support the motion. When the motion was opposed, as it was, I think some kind of a showing, by affidavits, oral testimony, or an agreed statement of facts, or otherwise, was essential to support it. Such a motion is not self-executing by merely filing it. The court had authority only to change the place of trial as provided by the Code. A party seeking a change is required to make some kind of a showing. Here, as pointed out, none was made. Nor was any even attempted. Whether the grounds stated in the motion were not well taken cannot be left to the undisclosed breast of the judge or court. If in a case the judge has knowledge of facts which in his judgment justify or require a change of place of trial, he may, if he chooses to take cognizance of them, state them in the record and give the party opposing the change an opportunity to challenge or refute them. Until the facts are so stated in the record, what knowledge, if any, was possessed by the judge is left to mere conjecture and speculation. A court must speak or act by and through its record, and what it does must be shown by the record. The court, by thus granting the change of the place of trial without requiring a showing to support the motion, and without even any attempt made to support it, I think did not regularly pursue its authority and exceeded it. In principle these views, as I think, are supported by the case of Hale v.Barker (Utah) 259 P. 928.
This is not a matter of merely considering the weight or sufficiency of evidence, or of a showing, or of considering or reviewing evidence. It involves a matter where the court took and heard no evidence and conducted no proceeding to inquire into or ascertain whether the grounds stated in the *Page 251 
motion were or were not well founded. When no such proceeding was had, I cannot indulge in the presumption the court for some reason or another had knowledge of facts to justify the order made by him, much less indulge any such presumption because the case was tried twice in Iron county.
Thus to me it is clear that the change was not granted on the ground of alleged prejudice or bias of Judge Burton, but solely on the motion of the company for a change of venue, and for the reasons heretofore stated I think the court did not regularly pursue and exceeded its authority in such particular.
I therefore am of the opinion that the order granting the change of place of trial should be annulled and vacated.